Title: To John Adams from James Breckenridge, 31 May 1798
From: Breckenridge, James
To: Adams, John



Fincastle Virga. May 31st. 1798

At a meeting of a Committee appointed composed of a deputation from each Militia Company of the 48th. Regiment in the County of  Botetourt & state of Virginia, in the 31st. day of May 1798, the following resolutions were unanimously agreed to.
James Breckinridge in the Chair
John Miller Sety.
Resolved as the Opinion of this meeting that the President of the United States not only possesses but is entitled to the Confidence of the people of this part of the United States.
Resolved that it is with extreme regret, we see the attempts of some of our Citizens to detract from his real merit, & propagate the Idea of a disaffection to our excellent Government and its Administration.
Resolved that while we lament any cause which would tend to interrupt that tranquillity prosperity & independance, which under divine providence, we are permitted at present to enjoy, we will with firmness repel any attempts to wrest those blessings from us, from whatsoever quarter they may proceed—And that altho it is our wish to be at peace with all the World, more particularly with the French Republick, we shall prefer hostilities even with that nation, to a prostration of our rights & that state of national degradation to which they have lately attempted to reduce us.
Resolved that our Chairman James Breckinridge do draft an address to the President of the United States, in the Spirit of the foregoing Resolutions and expressive of the high sense we entertain of his firmness, integrity & Patriotism & that he the cause the said Resolutions and Address to be printed in such of the Gazettes of the United States as he may think proper
James Breckinridge
Chair
Jno. Miller Secy
Sir
The attention of the people of this Country awakened by the alarming Crisis of American affairs, has been directed to the measures of your Administration; & they declare with an unanimous voice that you have merited & possess their entire Confidence. They behold with extreme regret, the attempts of some of their fellow citizens to propagate an Idea of disaffection to our excellent Government & its Administration; & this regret is accompanied with indignation, when they perceive that it has encouraged in a foreign Country, the plan of degrading our Republick from its independant Station. They prize most highly the blessings of peace and prosperity which, by the divine favor, they at present enjoy; but considering them as the fruits of the happy Government of their Choice, they will repell any attacks upon its independance, from whatever quarter it may proceed. It is their wish to cultivate peace with the whole world, & more particularly with the French Republick; but they cannot consent for this Object, to sacrifice the honor & independance of the nation, without which Peace must be precarious and unblessed.
Permit us to assure you, Sir, that we admire the consistency of your Character; & are pleased to see the same firmness integrity & Patriotism in the present day, which you so eminently displayed in the great Crisis of the American Revolution

James Breckinridge Chairman